EXHIBIT 10.8

EXECUTION VERSION



 

SECOND AMENDMENT TO INTELLECTUAL PROPERTY SECURITY AGREEMENT
(APPLIED DNA SCIENCES, INC.)

 

This SECOND AMENDMENT TO INTELLECTUAL PROPERTY SECURITY AGREEMENT (this
“Amendment”), dated as of July 19, 2019, is made by APPLIED DNA SCIENCES, INC.,
a Delaware corporation (the “Grantor”) in favor of DELAWARE TRUST COMPANY, a
Delaware corporation, as collateral agent (together with its successors and
assigns, in such capacity, the “Collateral Agent”) for the benefit of the
Secured Parties (as defined in the Security Agreement referred to below).

 

W I T N E S S E T H:

 

WHEREAS, the Grantor and the Collateral Agent are parties to that certain
Security Agreement, dated as of October 19, 2018 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Security
Agreement”), whereby the Grantor granted a security interest in substantially
all of its tangible and intangible assets, whether real or personal property,
now or hereafter acquired (the “Collateral”), to the Collateral Agent for the
ratable benefit of the Secured Parties;

 

WHEREAS, in connection with the Security Agreement, the Issuer executed and
delivered that certain Intellectual Property Security Agreement, dated as of
October 19, 2018 and amended by that certain First Amendment to Intellectual
Property Security Agreement, dated February 26, 2019 (as so amended and as may
be further amended, amended and restated, supplemented or otherwise modified
from time to time, the “IP Security Agreement”) in favor of the Collateral Agent
for the ratable benefit of the Secured Parties;

 

WHEREAS, the Grantor has requested and the Secured Parties, by their execution
and acknowledgement hereof, have each agreed, subject to the terms of this
Amendment, to amend the Security Agreement as provided herein; and

 

NOW, THEREFORE, the parties hereto hereby agree as follows, for good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged:

 

1.             Definitions. Capitalized terms used and not otherwise defined in
this Amendment shall have the respective meanings given to such terms in the IP
Security Agreement.

 

2.             Amendment to the IP Security Agreement. The parties hereto agree,
intending to be legally bound, the second “WHEREAS” clause of the IP Security
Agreement is hereby amended and restated, in its entirety, as follows:

 

“WHEREAS, Grantor is party to the (i) Securities Purchase Agreement, dated as of
August 31, 2018 (the “August Securities Purchase Agreement”), (ii) the
Securities Purchase Agreement, dated as of November 29, 2018 (the “November
Securities Purchase Agreement”), and (iii) the Securities Purchase Agreement,
dated as of July 16, 2019 (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “July Securities Purchase Agreement”
and, together with the August Securities Purchase Agreement and the November
Securities Purchase Agreement, collectively, the “Securities Purchase
Agreement”), in each case, with the Buyers party thereto.”

 

 





 

 

3.             Ratification. Except as specifically modified herein, the terms
of the IP Security Agreement shall remain in full force and effect. This
Amendment shall be construed in connection with and as a part of the IP Security
Agreement and, except as expressly amended by this Amendment, all terms,
conditions, covenants, representations and warranties contained in the IP
Security Agreement is hereby ratified and shall be and remain in full force and
effect. Any and all notices, requests, certificates and other instruments
executed and delivered after the execution and delivery of this Amendment may
refer to the IP Security Agreement without making specific reference to this
Amendment, but nevertheless all such references shall include this Amendment.

 

4.             Parties Bound. This Amendment shall be binding on and inure to
the benefit of (i) the Grantor and (ii) the Secured Parties, as well as each of
their respective heirs, executors, administrators, legal representatives,
successors and assigns, except as otherwise expressly provided for herein.

 

5.            Counterparts and Signatures. This Amendment may be executed in any
number of counterparts, each of which when so executed and delivered shall be
deemed to be an original, and all of which taken together shall constitute but
one and the same instrument. The transmission or receipt of a facsimile or
similar communication being a reproduction of a party’s signature or initial
shall produce the same legal result as the transmission or receipt of an
original signature or initial.

 

6.            Severability of Provisions. Any provision of this Amendment which
is prohibited and unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such prohibitive or enforceability
without invalidating the remaining provisions hereof or affecting the validity
or enforceability of such provisions in any other jurisdiction.

 

7.            Section Headings. The Section headings used in this Amendment are
for convenience only and shall not affect the construction of this Amendment.

 

8.            Governing Law. This Amendment shall be governed by and construed
in accordance with the laws of the State of New York.

 

9.            Costs and Expenses. Without limiting any expense or indemnity
provisions set forth in the IP Security Agreement, the Grantor agrees to pay on
demand all reasonable and documented out-of-pocket expenses, fees, and
disbursements (including reasonable and documented attorneys’ fees and expenses)
of the Collateral Agent in connection with the negotiation, preparation,
execution, delivery and administration of this Amendment.

 

[remainder of page intentionally left blank]

 





 

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day and
year first above written.

 

    GRANTOR:             APPLIED DNA SCIENCES, INC., a Delaware corporation    
        By: /s/ Beth Jantzen     Print Name:  Beth Jantzen, CPA     Its:  Chief
Financial Officer









 



Signature Page to Second Amendment to IP Security Agreement (Issuer)

 





